The decree from which this appeal is prosecuted forfeited and condemned for sale as contraband, "one Ford V-8 Truck Automobile, License No. 2382 H2, Motor No. BB182325708, Model No. 1936," seized by an officer of the law while parked in the woods about one-half mile from the highway, loaded with cases of whisky.
The evidence authorized an inference that said truck was being used by the owner for transportation of prohibited liquors "from one point in this State to another point in the State contrary to law."
The rule stated in the second paragraph of the opinion of the court in Carey et al. v. State ex rel. Almon, 206 Ala. 351,89 So. 609, as to the necessity of showing the vehicle had moved from the place of loading, has been changed by statute. Griffith et al. v. First Nat. Bank of Guntersville, 221 Ala. 311,128 So. 595.
There was evidence going to show that Biehl, who made claim for the car as owner, had the reputation of being a violator of the prohibition laws, and had had other cars seized and condemned for unlawful transportation. This evidence imposed on the other claimant, the C. I. T. Corporation, the burden of showing that the seller from whom it acquired the conditional sale contract exercised reasonable diligence by making inquiry as to the reputation of the purchaser, and it failed to meet this burden. Auburn Sales Co. v. State, 223 Ala. 184,134 So. 867.
The decree of the Circuit Court is free from error and will be affirmed.
Affirmed.
ANDERSON, C. J., and THOMAS and KNIGHT, JJ. concur.